Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 20, the closest prior art as the combination of Schmalstieg (U.S. Patent Application Publication 2014/0321702 A1), Regan (U.S. Patent 6,407,736) and Tian et al., View Synthesis Techniques for 30 Video, Proc. SPIE 7443, Applications of Digital Image Processing XXXII 74430T, September 2009 fails to disclose and/or teach: 
wherein generating the warped virtual content, comparing the respective Z locations of the warped virtual content and the pre-existing virtual content, and storing the warped virtual content in the memory location all occur in a single pass.
For claim 14, the closest prior art as the combination of Schmalstieg (U.S. Patent Application Publication 2014/0321702 A1), Regan (U.S. Patent 6,407,736) and Tian et al., View Synthesis Techniques for 30 Video, Proc. SPIE 7443, Applications of Digital Image Processing XXXII 74430T, September 2009 fails to disclose and/or teach: wherein the following occur in a single pass: the GPU generates the warped virtual content, 4Attorney Docket No. ML-0479USCON2 the ROP compares the respective Z locations of the pre-existing virtual content and the warped virtual content, and the ROP writes the warped virtual content in the buffer memory when the Z location of the warped virtual content is closer to the viewing location than the pre-existing Z location of the pre-existing virtual content.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/CHARLES TSENG/Primary Examiner, Art Unit 2613